MORITZ, J.,
concurring in part and dissenting in part: I write separately for several reasons, all of which are fully explained in the Reginald Carr appeal, State v. Carr, 299 Kan. 1, 329, 331 P.3d 544 (2014). Rather than repeat that full explanation here, I will simply summarize those points on which I concur with and dissent from the majority opinion.
First, I concur because while I agree with the majority’s decision to affirm Jonathan Carr’s convictions, including one capital murder conviction, I disagree with die majority’s conclusion that the district court abused its discretion in refusing to sever the defendants’ guilt phase trial. Even considering die joinder as error, however, I believe the majority properly finds any errors in the conviction phase harmless and Jonathan Carr’s cumulative error argument unpersuasive. Therefore, I concur with the majority opinion affirm*383ing Jonathan Carr s convictions, including one capital murder conviction.
Second, and more significantly, I dissent from the majority’s decision to reverse and remand Jonathan Carr’s death sentence. I would find the district court did not err in refusing to sever the defendants’ penalty phase trial. But even considering a joinder error in the penalty phase, I would affirm the jury’s imposition of the death penalty for Jonathan Carr. As more fully detailed in my concurring and dissenting opinion in Reginald Carr’s appeal, 299 Kan. at 329 (Moritz, J., concurring in part and dissenting in part), I am convinced tire mitigating evidence simply pales in comparison to the aggravating circumstances. I would hold beyond a reasonable doubt that the jury’s decision to impose the death penalty was not attributable to any joinder error below.
Additionally, I join that portion of Justice Biles’ separate opinion dissenting from the majority’s “alternative” holding that the district court erred in failing to instruct the jury that mitigating circumstances need not be proven beyond a reasonable doubt.
Ultimately, I am convinced Jonathan Carr received a fair trial and the jury imposed a sentence of death because it understood that the horrendous circumstances called for that sentence. Because I would affirm Jonathan Carr’s death sentence, I dissent.